  Case 19-23838      Doc 27    Filed 11/14/19 Entered 11/15/19 07:12:49             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      19-23838
Alan and Kathleen Segal,                    )
                                            )               Chapter: 7
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )
               Debtor(s)                    )

                        Order Extending Deadline to Object to Exemptions

        This matter came on the motion of Deborah K. Ebner, not individually but as the chapter 7
trustee (the “Trustee”) of the bankruptcy estate of Alan and Kathleen Segal (the “Debtors”) to extend
time to object to the Debtors' exemptions (the "Motion"); due notice of the Motion having been
provided; and the Court having conducted a hearing on the Motion and being advised in the premises,
IT IS HEREBY ORDERED THAT:

   1. The Motion is granted as provided herein; and

    2. The deadline for objecting to the Debtors' exemptions is extended through and including February
7, 2020.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: November 14, 2019                                          United States Bankruptcy Judge

 Prepared by:
 William J. Factor (6205675)
 Ariane Holtschlag (6294327)
 FACTORLAW
 105 W. Madison Street, Suite 1500
 Chicago, IL 60602
 Tel: (312) 878-4830
 Fax: (847) 574-8233
 Email: aholtschlag@wfactorlaw.com
